PER CURIAM.
Defendant mother moved for a change of custody to her of the parties’ daughter, age 7. The plaintiff father requested that the pre-existing order be modified to give him physical custody of the child. After hearing, the court awarded plaintiff custody, and defendant has appealed.
The divorce occurred in 1962, and the defendant was awarded the child’s custody. In 1964 custody was taken by the court, for cause, from the defendant and awarded to plaintiff on condition the child reside with plaintiff’s parents. Now each party has remarried and each seeks custody. The trial judge has heard all of the evidence, has observed the parties, and has resolved the factual issues in favor of plaintiff. The judge’s findings fall fairly within what might be expected from the evidence, and his conclusions appear to be in the best interests of the child. We find no reason to disturb the challenged order.
Judgment affirmed.